NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
GERALD A. KELLOGG,
Plain,tiff-Appellant,
V. _
NIKE, INC. AND NIKE USA, INC., ’
Defen,dcmts-Cross Appellants. `
5
2010-1173, -1174, -1195, -1196
Appeals from the United States District Court for the
District of Nebraska in case no. 07-CV-0070, Chief Judge
Joseph F. Batail1on.
ON MOTION
ORDER
Nike, Inc. and Nike USA, Inc. move for a 30-day ex-
tension of time, until January 12, 2011, to file their reply
brief
IT ls OR1)ERED THAT:
The motion is granted

KELLOGG V. NIKE
DEC 06 2010
CC'
S
Date
l\/lark J. Peterson, ESq.
B. Trent Webb, Esq.
FOR THE COURT
/s/ J an Horba1y
J an Horba1y
C1erk
Fl LED
u.s. count or APPEALs FOR
me FEnERA1. c1Rc1\n
0EC 06 2010
.IAN HORBALY
CLERK
'-.